Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 14 February 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                             Feby 14 1781
                        
                        Lt Colonels Gouvion and Gimat have obtained my permission to make a journey to Rhode Island to pay their
                            respects to your Excellency and to see their friends in the army under your command. I had the honor of presenting these
                            Gentlemen to you at Hartford—and take this occasion of recommending them to your attention, as officers who have served
                            with distinction in our army, and who by their personal qualities as well as their military merit have acquired my
                            particular esteem. I have the honor to be with perfect consideration and attachment Yr Excellencys Most Obedt servt

                    